Citation Nr: 0515580	
Decision Date: 06/09/05    Archive Date: 06/21/05	

DOCKET NO.  04-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to June 14, 1993, for 
service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1967 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Although the November 2003 Statement of the Case provides the 
veteran with 38 C.F.R. § 3.159 (2004), the record does not 
indicate that the veteran has ever been provided with 
specific notification of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002), 
regarding the issue on appeal in accordance with the 
requirements set forth in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Accordingly, the appeal is REMANDED for the following:

1.  The veteran should be provided a VCAA 
notification in accordance with Pelegrini 
regarding his claim for an effective date 
prior to June 14, 1993, for service 
connection for migraine headaches.

2.  After completing the requested action 
the RO should readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate time period for 
response before the appeal is returned to 
the Board for further appellate 
consideration. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



